896 F.2d 554
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stuart D. PEET, Plaintiff-Appellant,v.SECRETARY OF HEALTH and Human Services, Defendant and Appellee.
No. 89-1642.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and CHARLES W. JOINER, District Judge.*
PER CURIAM:


1
Plaintiff Stuart D. Peet appeals from the district court's order granting summary judgment in favor of the Secretary, who denied plaintiff's application for disability benefits.


2
The district court concluded that substantial evidence supported the Secretary's determination that plaintiff retained the residual functional capacity to perform sedentary work, and that he was, therefore, not disabled.


3
After careful consideration of the record, the briefs submitted, and the arguments of counsel, we find no error in the opinion and order of the Honorable Benjamin F. Gibson, United States District Court for the Western District of Michigan.


4
Accordingly, we hereby AFFIRM upon the reasoning set forth in the district court's opinion and order entered April 13, 1989.



*
 Honorable Charles W. Joiner, United States District Court for the Eastern District of Michigan, sitting by designation